Citation Nr: 0214728	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-07 555	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to service connection for sinusitis and allergic 
rhinitis.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
January 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

In September 2002, the veteran failed to report to a 
scheduled hearing before a Member of the Board at the RO.  
Accordingly, the veteran's claim will be decided based on the 
evidence currently of record.

The record reveals that the veteran was a Navy Seal and that 
he had over 19 years of military service.  The record also 
reveals that the veteran served in Vietnam, and that he 
received the Bronze Star.  The Board further notes that the 
RO has granted the veteran a total rating based on individual 
unemployability.


FINDINGS OF FACT

The veteran developed sinusitis and allergic rhinitis during 
service.


CONCLUSION OF LAW

Sinusitis and allergic rhinitis were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to establish 
service connection for sinusitis an allergic rhinitis.  The 
Board concludes that the discussions in the rating decision, 
the statement of the case (SOC), the supplemental statements 
of the case (SSOC), and letters to the veteran, apprised the 
veteran of the law applicable in adjudicating the appeal, the 
reasons and bases for the VA decision, and the information 
and evidence needed to substantiate the claim.  

The Board notes that veteran's VA medical records have been 
obtained and that he has been provided VA examinations.  The 
veteran has not identified any outstanding available evidence 
necessary to substantiate his claim.  While the VA has not 
fully apprised the veteran of the development the VA would 
attempt to perform, and the evidence the veteran needed to 
provide, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
in light of the outcome of this decision, the veteran is not 
adversely affected by such lack of notification. 

Therefore, no further assistance to the veteran with the 
development of evidence is required.  In the circumstances of 
this case, a remand to have the RO apply the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  

The veteran maintains that he developed chronic sinusitis and 
chronic allergic rhinitis in service.  The veteran asserts 
that he experienced these disabilities on a continuous basis 
after discharge from service and that he is entitled to 
service connection for these disabilities.  He maintains that 
he received enough medication for treatment of his allergic 
rhinitis and chronic sinusitis in service, so that he did not 
have to seek treatment for these conditions for many months 
after discharge from service.

A March 1996 service medical record indicates a diagnosis of 
sinusitis.  A July 1996 service medical record indicates that 
the veteran had allergic rhinitis and that he had been 
treated for a number of months for allergic rhinitis.  A July 
1996 Medical Board report indicates that the veteran had a 
past history of allergic rhinitis.  An August 1996 Physical 
Evaluation Board report also indicates that the veteran had 
allergic rhinitis.

VA records reveal that the veteran complained of sinus 
headaches in December 1997.  The VA provided the veteran a 
diagnosis of allergic rhinitis in September 1998.  He was 
given a diagnosis of chronic sinusitis in August 1998.  A VA 
CT scan in September 1998 confirmed that the veteran had 
chronic sinusitis.  On VA examination in September 1998, the 
diagnoses included chronic sinusitis.  A February 1999 VA 
outpatient report also indicates that the veteran had chronic 
sinusitis.

The record indicates that the veteran was noted to have 
sinusitis and allergic rhinitis not long before his discharge 
from service.  The record further indicates that the veteran 
had allergic rhinitis and chronic sinusitis soon after 
discharge from service.  The Board is of the opinion that 
there is an approximate balance of the evidence indicating 
whether or not the veteran's post service allergic rhinitis 
and chronic sinusitis first developed on a chronic basis 
during service.  38 C.F.R. § 3.102 (2001).  Resolving all 
doubt in favor of the veteran, the Board finds that the 
evidence supports service connection for sinusitis and 
allergic rhinitis.  



ORDER

Entitlement to service connection for sinusitis and allergic 
rhinitis is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

